United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3681
                          ___________________________

                               Maria Laura Lastor-Toj,

                              lllllllllllllllllllllPetitioner,

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States,

                             lllllllllllllllllllllRespondent.
                                      ____________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                    ____________

                              Submitted: July 31, 2017
                               Filed: August 3, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.




      1
      Jefferson B. Sessions, III has been appointed to serve as Attorney General of
the United States, and is substituted as respondent pursuant to Federal Rule of
Appellate Procedure 43(c).
      Guatemalan citizen Maria Laura Lastor-Toj petitions for review of an order of
the Board of Immigration Appeals dismissing her appeal from the decision of an
immigration judge denying her asylum and withholding of removal.2 Upon careful
review, we conclude that substantial evidence supports the agency’s underlying
determinations that (1) the discrimination and harassment Lastor-Toj suffered in
Guatemala did not rise to the level of past persecution by persons whom the
Guatemalan government was unwilling or unable to control; and (2) Lastor-Toj failed
to prove a well-founded fear of future persecution in Guatemala. See Makatengkeng
v. Gonzales, 495 F.3d 876, 885 (8th Cir. 2007).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      2
      Lastor-Toj does not challenge the denial of her request for protection under
the Convention Against Torture.

                                        -2-